DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 16 November 2021, Claim(s) 1 and 7-11 is/are amended; Claim(s) 21-31 is/are added and Claim(s) 2, 3 and 12-20 is/are cancelled.  The currently pending claims are Claims 1, 4-11 and 21-31.  
	Based on applicants’ remarks and amendments (e.g. the specific antioxidant, dopant and/or acid), the 102 rejections based on Wang or Li and the 103 rejections of claims 5-11 based on Schuster are withdrawn.  However, they are not found persuasive regarding the rejection of claims 1 and 4 based on the Schuster reference and the rejections are maintained.  Further, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schuster US2008/0050594 – cited in the IDS).
2, a reducing agent and a conductive polymer (abs, ¶12-16, 26, 46-55 and example).  It is noted that chromium oxide CrO2 is listed as an antioxidant in claim 1 and that the antioxidant behavior is construed as an integral property of chromium oxide. The Schuster reference discloses the claimed invention with the feature of the conductive polymer but does not disclose the composition with enough specificity to anticipate the claimed invention. Nevertheless, given that the Schuster reference discloses the component of a conductive polymer, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Schuster reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor. It is also noted that the fact that many components are disclosed would not have made any of them, such as the conductive polymer, less obvious. Further, obviousness only requires a reasonable expectation of success. See MPEP 2143. Here, Schuster is motivated to add a conductive polymer with the benefit gain of increasing the conductivity of the coating (¶16, 21, 26 and 46).
Claims 1, 4-7, 10, 11, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarshan (US-20040105980-A1).
Claim 1: Sudarshan discloses a composition comprising multifunctional multilayered coated particles and the selection of the components within the core and the layers based on the desired behavior (abs, ¶11, claim 1, and Fig 2 with accompanying text).  In particular, Sudarshan discloses a ferromagnetic core and one to ten layers of aluminum oxide, chromium oxide, yttrium oxide and/or conductive polymers (¶47-51 and claims 1, 12-16). Regarding the various claimed properties such as the antioxidation of aluminum oxide, chromium oxide and yttrium oxide, it is the examiner's position that the composition of Sudarshan would be expected to display these properties since such properties are 
The Sudarshan reference discloses the claimed invention with the features of the magnetic core and the aluminum oxide, chromium oxide, yttrium oxide and/or conductive polymer outer layer(s) but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Sudarshan reference discloses the magnetic core and the aluminum oxide, chromium oxide, yttrium oxide and/or conductive polymer outer layer(s), it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Sudarshan reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success based on the expressed motivation of Sudarshan to select the components based on the desired properties. It is also noted that the fact that many adjuncts or components are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. See MPEP 2143.
Claims 4 and 28: Sudarshan discloses the iron core (¶47).
	Claims 5 and 23: Sudarshan discloses the polyaniline conductive polymer (¶52).
	Claim 6: Sudarshan discloses the acid (¶41).
	Claims  7, 10, 11, : Sudarshan discloses the claimed invention but does not explicitly disclose the claimed loading and resistance range. It is noted that the claimed loading and resistance parameters are construed as result-effective variables, i.e. a variable which achieves a recognized result such as the conductivity, magnetic and/or dispersion level. Given that the Sudarshan reference discloses the optimization of the components based on the desired functionality of the particles (abs, ¶42, 44, 47, 57, 65, 74, and 77), it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization such as varying the amount of the components, since it has been .  
Allowable Subject Matter
Claims 29-31 are allowed.
Claims 8, 9, 21, 22, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu discloses a core-shell particle with a magnetic core, an antioxidant inner-shell and a carbon outer-shell.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764